McMURRAY, Presiding Judge.
Defendant was tried before a jury and found guilty of possession of methamphetamine with intent to distribute, possession of marijuana with intent to distribute, and manufacturing marijuana. The evidence, including defendant’s statements, revealed that Hall County Deputy Sheriff David Spillers received a tip indicating that defendant “was involved in marijuana distribution and possession *272and that it was more than a street level type distribution, it was a distribution of larger quantities[, whereupon Deputy Spillers began] conducting surveillance.” Deputy Spillers received a second tip indicating that defendant “had received a shipment of marijuana from his suppliers and that he currently had it in his possession and was preparing to distribute the marijuana.” Deputy Spillers directed another officer “to prepare a search warrant and affidavit based on the information [the officers] had at the time and the corroboration of [t]hat information. . . . Shortly after 5:20 p.m. [defendant] came from his driveway in a gray van, small gray van and traveled down the street towards Lawson Robinson Road. [Deputy Spillers] followed. When [defendant] turned onto Lawson Robinson Road [Deputy Spillers] signaled for [defendant] to stop with [his] blue emergency light and [defendant] responded appropriately. . . .” Deputy Spillers was suspicious that defendant may have been “delivering some of the marijuana.”
Deputy Spillers “approached the driver’s side window of the gray van that [defendant] was operating, identified [him]self to [defendant], . . . showed him [his] badge of office and asked [defendant] was he Maurice Peck and [defendant] replied in the affirmative, and [Deputy Spillers] asked him, ‘Are you also known as Elvis?’ And he replied, Tes,’ and ‘Why?’ ” Deputy Spillers told defendant he was stopped “because of an allegation made against him of marijuana distribution and marijuana possession, and that it was [Deputy Spillers’] understanding that [defendant] had some marijuana at his residence.” Defendant “kind of dropped his head, looked down at the floorboard of the car and replied, Tes, I know what this is about,’ and that, ‘I’ve got some at home.’ ” Deputy Spillers “asked [defendant] if he would mind returning back to his home with [the deputy] and retrieving that marijuana, and [defendant] replied that no, he didn’t mind.”
Defendant led the officers “into a shed at the end of the driveway. [He] had some keys in his hand, was shuffling through the keys. As [they] walked into the doorway of the shed [defendant] turned to his right and located a particular key, unlocked a red rollaway tool chest and slid the bottom drawer out and when he did [the officers] could see several gallon-sized plastic Ziploc bags containing marijuana.” Defendant and his wife (now deceased) each gave their written consent to search the premises, after signing written Miranda waiver forms. In the shed, officers found a set of triple beam scales, a white plastic trash sack containing some marijuana, and a five-gallon plastic bucket holding “a couple of quart jars, mason type jars, that each contained marijuana.” Inside defendant’s home, “[u]nderneath the lavatory, . . . there [were] two gallon Ziploc plastic bags, each containing marijuana. . . .” Thirty-three marijuana plants were *273found on the property, including “seedlings [that had] just . . . germinated and come out of the ground and put on their first true leaves.” A “wire cage and frame [protected] those young plants.” The more mature plants “would be ready to harvest in about a month’s period of time.” In defendant’s truck the officers found “some plastic bag material and some self-adhesive bandaging material that contained] approximately 13 grams of amphetamine powder inside that material.” This was “underneath the driver’s seat tucked up in the seat springs.” Defendant also led officers “to a small quantity of marijuana in his bedroom.”
All told, the officers seized “Eight point three pounds [of marijuana], approximately,” not counting the growing plants. At “sixteen hundred dollars a pound, [that represented] about ten or eleven thousand dollars worth.” From the judgment of conviction entered on the jury’s verdicts, defendant brings this direct appeal. Held:
1. Defendant first contends the trial court erred in admitting the items seized from defendant’s home, arguing they are the fruits of an illegal arrest and illegal warrantless search.
(a) “Where a law enforcement officer has probable cause to believe that a vehicle (as opposed to a particular container within the vehicle), while in transit, contains contraband; i.e., where the objective facts known to the officer would justify issuance of a search warrant authorizing that a vehicle be searched, the ‘automobile exception,’ Carroll v. United States, 267 U. S. 132 (45 SC 280, 69 LE 543) (1925), to the warrant requirement of the Fourth Amendment applies, and a warrantless search of the entire vehicle is not unconstitutional. . . .” (Footnote omitted.) Love v. State, 254 Ga. 697, 698-699 (334 SE2d 173). In the case sub judice, based on the two corroborated tips, Deputy Spillers had probable cause to believe that defendant was distributing marijuana using the gray van. Gilbert v. State, 212 Ga. App. 308 (1), 309 (441 SE2d 785). Thus, the initial stop was authorized. The analysis employed by the special concurrence is not erroneous. It is, however, inapplicable.
(b) Defendant’s roadside admission that he possessed marijuana at his home was not the product of custodial interrogation but was spontaneous on defendant’s part. Leatherwood v. State, 212 Ga. App. 342, 343 (2) (441 SE2d 813).
(c) “ ‘Once a voluntary consent is legally obtained, it continues until it either is revoked or withdrawn. (Cits.)’ Mallarino v. State, 190 Ga. App. 398, 403 (2) (379 SE2d 210) (1989). ‘ “A valid consent eliminates the need for either probable cause or a search warrant. (Cit.)” ’ Wright v. State, 189 Ga. App. 441, 444 (1) (375 SE2d 895) (1988).” Boggs v. State, 194 Ga. App. 264 (390 SE2d 423). “ ‘(W)hen the prosecution seeks to justify a warrantless search by proof of voluntary consent, it is not limited to proof that consent was given by the defend*274ant, but may show that permission to search was obtained from a third party who possessed common authority over or other sufficient relationship to the premises or effects sought to be inspected. . . .’ United States v. Matlock, 415 U. S. 164, 171 (94 SC 988, 39 LE2d 242, 249-250) (1974). Accord Walker v. State, 179 Ga. App. 782 (347 SE2d 711) (1986); Wilson v. State, 179 Ga. App. 780 (347 SE2d 709) (1986).” Pupo v. State, 187 Ga. App. 765, 767 (5) (371 SE2d 219). In the case sub judice, the written consent to search signed by defendant’s terminally ill wife was never revoked or withdrawn. Moreover, there is nothing in the transcript to show that, contrary to the statement she signed, her consent was in fact not freely and voluntarily given. McClure v. State, 166 Ga. App. 864 (1) (305 SE2d 456). The trial court did not err in admitting the contraband seized over defendant’s objections as to the absence of probable cause and the warrantless search.
2. Defendant enumerates the general grounds. In light of our holding in Division 1 that all the contraband seized was admissible, the evidence was sufficient under the standard of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) to authorize the jury’s verdicts that defendant is guilty, beyond a reasonable doubt, of possessing both marijuana and methamphetamine with the intent to distribute and of manufacturing marijuana, as alleged in the indictments.

Judgment affirmed.


Beasley, J., concurs specially. Smith, J., concurs in the judgment only.